Citation Nr: 1548016	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  09-34 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for hepatitis C, to include as secondary to post traumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to October 1969 and from July 1971 to July 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, and was subsequently transferred to the Detroit, Michigan, RO.

In March 2009, the Veteran testified before a Decision Review Officer (DRO).  A hearing transcript is associated with the claims file.  No testimony was given in regard to hepatitis C.

In October 2014, the Board remanded the claims for service connection for psychiatric disorder for additional development and deferred consideration of the hepatitis C claim (intertwined matter).  During remand status the RO granted service connection for PTSD.  Therefore, there remains no controversy as to this matter for the Board's consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).  The RO continued the denial of service connection for hepatitis C and this issue has been returned to the Board for consideration.

The Board notes that the Veteran's claim has been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.


FINDINGS OF FACT

The Veteran's hepatitis C is related to heroin abuse that is secondary to the Veteran's service-connected PTSD.  

CONCLUSION OF LAW

The criteria for service connection for hepatitis C are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.301, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA met its duty to notify the Veteran.  VA sent to the Veteran all required notice in a July 2007 letter, prior to the rating decision on appeal.

VA met its duty to assist the Veteran.  VA obtained the Veteran's service treatment records (STRs) along with all other relevant medical treatment records identified by the Veteran to include records associated with his Social Security Administration (SSA) claim.  These records have been associated with the claims file.  VA further afforded the Veteran appropriate VA medical examinations addressing the etiology of the Veteran's hepatitis.  

Accordingly, the Board will address the merits of the claim.

II.  Service Connection

The Veteran seeks service connection for hepatitis C.  He contends that hepatitis C is a result of drug abuse caused by his service-connected PTSD.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Legal Criteria

Initially, the Board notes the Veteran does not assert that his hepatitis C is a result of combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not for application in this matter.
 
Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).   

For claims filed after October 31, 1990, direct service connection may be granted only when a disability was incurred or aggravated in the line of duty, and was not the result of the Veteran's own willful misconduct or the result of the Veteran's abuse of alcohol or drugs.  38 U.S.C.A. § 105 (West 2014); 38 C.F.R. § 3.301(a) (2014).  The isolated and infrequent use of drugs by itself will not be considered willful misconduct; however, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  38 C.F.R. § 3.301(c)(3) (2014). Where drugs are used to enjoy or experience their effects and the effects result proximately and immediately in disability or death, such disability or death will be considered the result of the person's willful misconduct.  Id.  However, although service connection is not possible for primary drug or alcohol abuse; service connection is possible for such abuse if it is secondary to a service-connected disability.  See 38 U.S.C.A. § 105; Allen v. Principi, 237 F.3d 1368   (Fed. Cir. 2001); 38 C.F.R. §§ 3.1(m), 3.301(d).

 To summarize, where drug and alcohol abuse is at issue, service connection is precluded "in two situations: (1) for primary alcohol abuse disabilities; and (2) for secondary disabilities (such as cirrhosis of the liver) that result from primary alcohol abuse."  Allen, at 1376.  Service connection is not precluded if substance abuse is secondary to a service-connected disability, such as if the Veteran used alcohol and/or drugs to mask or self-medicate his PTSD.  Even if a Veteran has a service-connected disability, however, service connection would be precluded for the alcohol or drug abuse disability if it is actually due to willful action rather than the result of the service-connected disability.  Id., at 1378.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).


Facts and Analysis

STRs reflect normal clinical evaluation at separation examination in June 1973, and the Veteran denied a history of hepatitis.  Service personnel records show that the Veteran had multiple violations of the military code of conduct.  DA Form 3647 dated in September 1972, psychiatry clinic, shows that the Veteran was incapacitated for 2 days due to heroin abuse not in the line of conduct.  It was noted that the Veteran had used a half ounce heroin intravenously for past 3 years.  Clinical record dated October 1972 reflects that the Veteran was undergoing treatment for heroin addiction.

More than 30 years after service separation, the Veteran was diagnosed with hepatitis C after routine blood tests in 2007 and was treated with an 11 month course of interferon and ribavirin.  The virus was undetectable after treatment and he has not had testing since.  The Veteran reported onset of heroin use in 1971 during his second period of active duty.  VA received a claim for service connection for hepatitis C in May 2007.  The record includes both private and VA physicians' opinion attributing the Veteran's drug abuse in service and after service to his PTSD.  A private medical record dated in April 2008 from Dr. JSZ reflects that the Veteran's hepatitis C appears to be related to intravenous drug use related to his Vietnam experience.  In a May 2014 letter, Dr. JSZ stated that the Veteran's substance abuse was part of his PTSD symptoms, and noted that the Veteran had provided him with a detailed description of his addiction to heroin, alcohol, and cannabis-noting that the Veteran quit heroin in 1976.  Report of PTSD examination dated in April 2014 reflect that the Veteran's history of alcohol and heroin use "is not not related to service,"  but that the Veteran had an anxiety disorder related to his long history of substance use.  Report of VA PTSD examination dated in February 2015 reflects that the Veteran's "past substance abuse was secondary to PTSD and developing hepatitis C was a consequent of drug use."  Report of VA hepatitis examination dated in April 2015 reflects that hepatis C was at least as likely as not due not due to military service.   The VA examination reports contain detailed histories from the Veteran of his frequent drug use and addiction for a period of years.  It was further noted that there was no support in the medical literature for aggravation of viral hepatitis by PTSD or any other mental disorder.

Having carefully reviewed the evidence of record, the Board finds that the evidence for, and the evidence against, his claim is in relative equipoise.  While hepatitis is not shown in service, several health care providers have linked his hepatitis to his PTSD.  This suggests that the Veteran's drug use was, in effect, an attempt to self medicate and deal with stress related to combat.  

While the award of service connection for hepatitis C as the result of intravenous drug use in service would be prohibited if the Veteran had a primary substance abuse disorder, the Board notes that the weight of the medical evidence corroborates the Veteran's report that his heroin abuse was due to PTSD.  The Board observes that the applicable laws preclude service connection for disease due to primary drug abuse do not preclude the grant of service connection for disability attributed to substance abuse that is secondary to a service connected disorder.

In reaching this decision, the Board observes that the Veteran's substance abuse is well documented before his diagnosis of PTSD.  Nevertheless, the Board is persuaded by the various medical professionals that have related his substance abuse to his PTSD.  

In light of the foregoing, the Board concludes that the Veteran's hepatitis C resulted from secondary substance abuse related to the Veteran's service connected PTSD.  Accordingly, at the very least, the evidence is in relative equipoise, thus the benefit-of- the- doubt doctrine is for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57.



ORDER

Service connection for hepatitis C is granted. 



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


